Citation Nr: 0706245	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 15, 2003, for 
the grant of a 40 percent evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2003.  A statement of the case was issued in July 
2004, and a substantive appeal was received in August 2004.  


FINDINGS OF FACT

1.  The January 2001 rating decision, which continued a 20 
percent evaluation of the veteran's bilateral hearing loss 
was final.

2.  The veteran filed a claim for an increased rating for his 
service-connected bilateral hearing loss which was received 
on May 15, 2003.

3.  It was factually ascertainable as of June 10, 2003, that 
the veteran's service-connected bilateral hearing loss 
increased in severity so as to meet the criteria for a 40 
percent rating.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 
15, 2003, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5110, 
5107 (West 2002); 38 C.F.R. §§ 3.151, 3.400, Part 4, 
including §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the May 2003 VCAA letter implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the May 2003 letter was sent to the appellant prior 
to the July 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an earlier effective date, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided a May 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  He was also provided with a May 2006 letter with 
notice of the types of evidence necessary to establish a 
disability rating for his disability claim and the effective 
date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded a VA examination in June 2003, and no 
further VA examination is necessary.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In April 2006, 
a VCAA notice response was received from the veteran 
indicating by checking the appropriate box that he had no 
other information or evidence to give to the VA and to decide 
his claim as soon as possible.  Under these circumstances, no 
further action is necessary to assist the claimant with his 
claim.

Legal Criteria

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The pertinent statute specifically 
provides that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

The RO granted service connection for bilateral hearing loss 
in July 1954 and assigned a 10 percent rating.  In a May 1958 
rating decision, the RO increased the rating to 20 percent.  
The 20 percent rating was continued by unappealed rating 
decisions in July 1958, July 1988 and January 2001.  

By subsequent rating action in July 2003, the Columbia, South 
Carolina, RO assigned an increased rating of 40 percent 
effective from May 15, 2003.  The veteran appealed this 
decision contending that an effective date prior to May 15, 
2003 for the grant of a 40 percent evaluation for his 
service-connected bilateral hearing loss disability is 
warranted.  

Two earlier effective dates have been asserted.  In various 
statements, the veteran asserts that a 40 percent disability 
rating is warranted from the date of June 1, 2000.  In a 
statement received in February 2007, his representative 
asserts, however, that a 40 percent disability rating is 
warranted from the date of April 5, 2001.  On that dated, a 
letter was received from the veteran in which he asserted 
that his hearing loss was related to service and that he had 
a current hearing loss disability.  However, this letter did 
not express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2006).  It was therefore not a valid notice of 
disagreement.  

The Board has reviewed the various correspondence from the 
veteran to the RO and can find nothing within the year 
following issuance of the January 2001 that may be construed 
as a notice of disagreement with that decision.  Therefore, 
under the circumstances, the Board finds that the January 
2001 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Furthermore, the April 2001 correspondence from the veteran 
to the RO does not constitute a claim, either formal or 
informal, for an increased rating for his hearing loss 
disability.  On the contrary, the veteran desired "to add 
hearing loss as a service connected disability."  However, 
as noted above, he had already established service connection 
for a hearing loss disability.  He was furnished a letter in 
April 2001 informing him that service connection had already 
been established for his hearing loss disability at 20 
percent disabling.  The veteran did not respond to this 
correspondence.  

The next correspondence from the veteran or his 
representative was received on May 15, 2003.  At that time, a 
statement was received from his representative again 
asserting that service connection was warranted for hearing 
loss.  At that time, the Los Angeles RO treated the 
correspondence as a claim for an increased rating.  
Thereafter, a July 2003 rating decision granted a 40 percent 
evaluation for the veteran's bilateral hearing loss, 
effective May 15, 2003.  

As shown above, the first correspondence that can be 
construed as a claim, either formal or informal, for an 
increased rating for a hearing loss disability was received 
on May 15, 2003.  Thus, that date serves at the date of claim 
for the present appeal.  

As noted above, the veteran asserts that that a 20 percent 
disability rating is warranted from the date of June 1, 2000 
which he claims is the date the VA has known about his 
condition.  The veteran was afforded a VA examination in 
August 2000, which showed puretone thresholds, in decibels, 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
55
65
LEFT
65
65
65
65

The puretone threshold average was 59 in the right ear when 
rounding up and 65 in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 76 percent in the left ear.

At the time of the August 2000 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 59 decibels when rounding up, with 
96 percent speech discrimination, which translates to a Roman 
numeral designation of II for the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran was shown to have an average 
puretone hearing loss in the left ear of 65 decibels, with 76 
percent speech discrimination, which translates to a Roman 
numeral designation of IV.  When applying Table VII, 
Diagnostic Code 6100, level II for the right ear and level IV 
for the left ear equates to a zero percent disability 
evaluation.  The examiner noted that the veteran had a mild-
moderate, binaural sensorineural loss of sensitivity, with 
mildly reduced speech discrimination ability in the left ear.    

Based on his examination, Table VIa also applies because the 
veteran's puretone threshold 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz).  Accordingly, the Roman numeral designation for 
hearing impairment may be determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).  As noted above, the veteran's 
puretone threshold average was 59 decibels in the right ear.  
Under Table VIa, this translates to a Roman numeral 
designation of IV in the right ear.  Also as noted above, the 
veteran's puretone threshold average was 65 decibels in the 
left ear.  Under Table VIa, this translates to a Roman 
numeral designation of V in the left ear.  When applying 
Table VII, Diagnostic Code 6100, level IV for the right ear 
and level V for the left ear equates to a 10 percent 
disability evaluation.  Here, Table VIa results in the higher 
numeral.   

As noted above, in May 2003, the veteran's claim was received 
for an increased rating for his bilateral hearing loss.  
Thereafter, the veteran was afforded a June 2003 VA 
examination, which showed puretone thresholds in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
65
65
LEFT
55
70
65
65

When rounding up, the puretone threshold average was 59 
percent in the right ear and 64 in the left ear.  Speech 
audiometry revealed speech recognition ability of 52 percent 
bilaterally.  

At the time of the June 2003 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 59 decibels when rounding up, with 52 
percent speech discrimination, which translates to a Roman 
numeral designation of VII for the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran was shown to have an average 
puretone hearing loss in the left ear of 64 decibels, with 52 
percent speech discrimination, which translates to a Roman 
numeral designation of VII.  When applying Table VII, 
Diagnostic Code 6100, level II for the right ear and level IV 
for the left ear equates to a 40 percent disability 
evaluation. 

In the instant case, Table VIa is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

Based on the evidence, the criteria for a 40 percent were not 
met until June 2003.  Thus, it was not until June 2003 that 
it became ascertainable that an increase in severity had 
occurred.  It has been established by the RO that the 
effective date is May 15, 2003, the date of receipt of his 
claim.  As noted above, the effective date shall not be 
earlier than the date of receipt of the veteran's 
application.  

As noted previously, the veteran's representative asserts 
that a 40 percent disability rating is warranted from the 
date of April 5, 2001, which the representative maintains is 
the actual date of receipt of the veteran's claim.  By letter 
dated in February 2007, the veteran's representative explains 
that the veteran's statement received in April 2001 was not 
fully addressed by the RO.  The representative continued that 
that the veteran was not asked to clarify his claim and no 
formal rating was rendered.  As such, he continued, the April 
2001 claim was still in effect when the RO received a 
duplicate copy in May 2003.  The Board notes that in a March 
2001 letter, the veteran was given notice of the January 2001 
decision and was informed of his right to appeal.  Enclosed 
was a document that explained his right to appeal.  As noted 
above, however, although a letter was received from the 
veteran in April 2001, this letter did not express a desire 
for appellate review.  See 38 C.F.R. § 20.201 (2006).  It was 
therefore not a valid notice of disagreement.  Further, an 
April 2001 response to the veteran's April 2001 letter 
enclosed another copy of the January 2001 decision.  The 
veteran still did not submit a notice of disagreement.  
Accordingly, the January 2001 rating decision became final.  
See 38 U.S.C.A. § 7105(c).  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

An effective date prior to May 15, 2003, for the grant of a 
40 percent disability rating for a bilateral hearing loss 
disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


